Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	This Supplemental Notice of Allowability is in response to the Information Disclosure Statement filed 10-19-21.
2)	The following is an examiner’s statement of reasons for allowance:
	Japan 696 (JP 1,558,696) shows a tire having a center rib, a zigzag-shaped circumferentially extending sipe in the center rib, small notch portions each having a triangular shape in plan view and a wavy sipe extending from an apex corner portion of a small notch portion and this wavy sipe extending in the tire width direction from the apex corner portion of the small notch portion being terminated while entering an opening portion opening to the outside of the width direction of the zigzag-shaped sipe.  Japan 696 fails to teach a straight sipe of a plurality of straight sipes being provided to open to an inclined edge portion of each of the small notch portions. 
	The prior art fails to render obvious a pneumatic tire comprising: a land portion which is formed in a tread portion; a plurality of notch portions where each is provided in an edge portion of the land portion and is formed in a triangular shape in the plan view; a plurality of wavy sipes wherein a wavy sipe of the plurality of wavy sipes extends from an apex corner portion of a notch portion of the plurality of notch portions into the land portion; a plurality of straight sipes which are each provided adjacent to each of the plurality of wavy sipes with a gap interposed therebetween to extend into the land portion wherein a straight sipe of the plurality of straight sipes opens to the edge portion of the land portion, IN COMBINATION WITH  a straight sipe of the plurality of straight sipes is provided to open to an inclined edge portion of each of the plurality of notch portions, and the land portion is a rib which extends in a tire circumferential direction, the plurality of the notch portions are provided to be arranged in the edge portion extending in the tire circumferential direction of the land portion, a zigzag-shaped sipe is provided in the land portion to extend in the tire circumferential direction while alternately swinging to the right and left sides of a tire width direction, and the wavy sipe extending in the tire width direction from the apex corner portion of the notch portion is terminated while entering an opening portion opening to the outside of the width direction of the zigzag-shaped sipe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
November 24, 2021